CLOPTON, J.
— Counsel have furnished no brief pointing-out any erroneous rule of law on which the decree is founded, and we discover none. The bill is filed to reform and foreclose a mortgage, there being an alleged mistake in the description of the lands intended to be conveyed. The question of usury was reserved until the coming in of the report of the register. The record raises- purely a question of fact. In such cases, the settled rule is, not to disturb the chancellor’s findings, unless it clearly appears they are erroneous. A careful examination and consideration of the evidence satisfies us that it sustains the conclusions of the chancellor.
No question is raised as to the finality of the decree, and we do not wish to be understood as considering or holding it to be final.
Affirmed.